 

Exhibit 10.14

INVUITY, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
Invuity, Inc. (the “Company”), and Philip Sawyer (“Executive”) as of the date
set forth on the signature page below (the “Effective Date”).  This Agreement,
together with the Executive Severance Agreement and Executive Change of Control
Agreement, each dated as of even date herewith, by and between the Company and
Executive (respectively, the “Executive Severance Agreement” and “Executive
Change of Control Agreement”) replaces and supersedes the Executive Employment
Agreement between the Company and Executive that became effective June 15, 2015,
which, as of the Effective Date, has no further effect.

1.Duties and Scope of Employment.

(a)Positions and Duties.  As of the Effective Date, Executive will continue to
serve as the Company’s President and Chief Executive Officer.  Executive will
render such business and professional services in the performance of Executive’s
duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Company’s Board of Directors or any duly
authorized committee thereof (the “Board”). The period of Executive’s employment
under this Agreement is referred to herein as the “Employment Term.”

(b)Obligations.  During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company.  For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board; provided, however, that Executive will be permitted to
spend reasonable amounts of time performing duties as a General Partner of Helix
Ventures and to manage his personal financial and legal affairs and, with the
Company’s consent, which will not be unreasonably withheld, to serve on civic,
charitable, not-for-profit, industry or corporate boards or advisory committees,
provided that such activities, individually and collectively, do not materially
interfere with the performance of Executive’s duties hereunder.  Executive
further agrees to comply with all Company policies, including, for the avoidance
of any doubt, any insider trading policies and compensation clawback policies
currently in existence or that may be adopted by the Company during the
Employment Term.

2.At-Will Employment.  The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice.  Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.
However, Executive may be entitled to severance benefits, depending on the
circumstances of Executive’s termination of employment with the Company, as set
forth in the Executive Severance Agreement and Executive Change of Control
Agreement.

 

 

 

--------------------------------------------------------------------------------

 

3.Compensation. 

(a)Base Salary.  During the Employment Term, the Company will pay Executive an
annual salary of $475,000 as compensation for his services (as adjusted from
time to time, the “Base Salary”).  The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and be subject to the
usual, required withholdings.  

(b)Target Bonus.  The Board, in its sole discretion, will establish a target
bonus equal to a specified percentage of Executive’s Base Salary (the “Target
Bonus”). Such specified percentage, and the performance objectives which must be
achieved to earn the Target Bonus, will be established annually by the Board.
The Target Bonus, or any portion thereof, will be paid as soon as practicable
after the Board determines that the Target Bonus has been earned, but in no
event shall the Target Bonus be paid after the later of (i) the fifteenth (15th)
day of the third (3rd) month following the close of the Company’s fiscal year in
which the Target Bonus is earned or (ii) March 15 following the calendar year in
which the Target Bonus is earned.

(c)Review and Adjustments. Executive’s Base Salary, Target Bonus, and other
compensatory arrangements will be subject to review and adjustment in accordance
with the Company’s applicable policies.

4.Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the
Company.  The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

5.Paid Time Off.  Executive will be entitled to paid time off of thirty (30)
business days per year, which will increase to thirty-five (35) business days
after ten years of service in accordance with the Company’s paid time off
policy, with the timing and duration of specific days off mutually and
reasonably agreed to by the parties hereto.

6.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

7.Non-Solicitation.  Executive agrees to continue to follow and comply with the
terms and conditions of the Proprietary Information and Inventions Agreement
executed by the Company and Executive on February 19, 2010 (the “Proprietary
Information and Inventions Agreement”).

8.Confidential Information.  Executive agrees to continue to follow and comply
with the terms and conditions of the Proprietary Information and Inventions
Agreement.

9.Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company.  Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes.  For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  None of

 

-2-

--------------------------------------------------------------------------------

 

the rights of Executive to receive any form of compensation payable pursuant to
this Agreement may be assigned or transferred except by will or the laws of
descent and distribution.  Any other attempted assignment, transfer, conveyance
or other disposition of Executive’s right to compensation or other benefits will
be null and void. 

10.Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Invuity, Inc.

Attn: Chief Financial Officer

444 De Haro Street

San Francisco, CA 94107

If to Executive:

at the last residential address known by the Company.

11.Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

12.Arbitration.

(a)Arbitration.  In consideration of Executive’s employment with the Company,
its promise to arbitrate all employment-related disputes, and Executive’s
receipt of the compensation, pay raises and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or termination thereof, including any
breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law.  The Federal Arbitration Act shall also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.

 

-3-

--------------------------------------------------------------------------------

 

(b)Dispute Resolution.  Disputes that Executive agrees to arbitrate, and thereby
agrees to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims.  Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive. 

(c)Procedure.  Executive agrees that any arbitration will be administered by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”).  The arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing.  The arbitrator shall have the power to award any remedies
available under applicable law, and the arbitrator shall award attorneys’ fees
and costs to the prevailing party, except as prohibited by law.  The Company
will pay for any administrative or hearing fees charged by the administrator or
JAMS, and all arbitrators’ fees, except that Executive shall pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fee as Executive would have instead paid had Executive filed a
complaint in a court of law.  Executive agrees that the arbitrator shall
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure and the California Evidence
Code, and that the arbitrator shall apply substantive and procedural California
law to any dispute or claim, without reference to the rules of conflict of
law.  To the extent that the JAMS Rules conflict with California law, California
law shall take precedence.  The decision of the arbitrator shall be in
writing.  Any arbitration under this Agreement shall be conducted in San
Francisco County, California.

(d)Remedy. Except as provided by the Act, arbitration shall be the sole,
exclusive, and final remedy for any dispute between Executive and the
Company.  Accordingly, except as provided by the Act and this Agreement, neither
Executive nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.  Notwithstanding, the arbitrator will
not have the authority to disregard or refuse to enforce any lawful Company
policy, and the arbitrator will not order or require the Company to adopt a
policy not otherwise required by law which the Company has not adopted.

(e)Administrative Relief. Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board.  However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

 

-4-

--------------------------------------------------------------------------------

 

(f)Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement. 

13.Integration. This Agreement, the Executive Severance Agreement, the Executive
Change of Control Agreement and the Proprietary Information and Inventions
Agreement collectively represent the entire agreement and understanding between
the parties as to the subject matter herein and supersede all prior or
contemporaneous agreements whether written or oral.  This Agreement may be
modified only by agreement of the parties by a written instrument executed by
the parties that is designated as an amendment to this Agreement.

14.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

15.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

16.Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

17.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

18.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

19.Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.




 

-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year set
forth below.

COMPANY:

INVUITY, INC.

 

By:

/s/ James Mackaness

 

Date:

May 10, 2016

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

EXECUTIVE:

 

/s/ Philip Sawyer

 

Date:

May 10, 2016

Philip Sawyer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

-6-